Title: To Benjamin Franklin from Thomas Cushing, 18 September 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston Sept. 18 1773
The foregoing is Copy of my last since which I have not received any of your Favors; I have lately received a Letter from the Speaker of the House of Deputies of the Colony of Rhode Island desiring I would favor him with G Rome’s original Letter. I have wrote him that it is returned to England. Inclosed you have a Copy of the Speaker’s Letter and should be glad if you could furnish me, Mr. Bowler or Mr. Henry Merchant of Newport with the original Letter before mentioned, or if you cannot obtain leave to Send the original Letter Again, perhaps you may furnish us with an attested Copy of it, which may in some measure answer the purpose tho not so well as the original. I should be glad [if] you would Inform me how far the administration have proceeded with regard to the Judges saleries, we have been Informed that the King in Council has ordered that they shall be allowed Salleries from home, but whether Warrants have as yet been even Issued for their payment is uncertain. I should be glad to know in what situation this matter is in at present. I conclude with great respect Your most humble Servant
Thomas Cushing


[In the margin:] Inclosed you have a Newspaper in which you have Inserted a Letter to the Cheif Justice and a paper laid before the Superior Court.

 
Endorsed: Augst. 22. 73 Thos Cushing Esqr with Metcalf Bowler’s Letter, Speaker of the Rh Island Assembly.
